Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20090298104A1; hereinafter known as “Liu”).
	Regarding claim 1, Liu teaches a method of measuring an analyte using a biosensor for prolonging a usage lifetime of the biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with the analyte in a biofluid (See Liu Abstract), the biosensor comprising a first working electrode (See Liu figure 6B 702 and [0015]), a second working electrode (See Liu [0064], there may more than one working electrode), a first counter electrode (See Liu figure 6B 704) and a second counter electrode (See Liu [0064], may be more than one counter electrode), each working electrode being at least partially covered by a chemical reagent configured to react with the analyte (See Liu [0036], the first conducting layer 702 is a sensing layer), each counter electrode having a silver and a silver halide (See Liu [0037] counter electrode 704 has a Ag/Agcl conducting layer), the method comprising the following steps of: 
a) performing a first measurement step, including sub-steps of:
 i. applying a first measurement potential difference (See Liu [0045]) across the first working electrode and the first counter electrode so that the first working electrode has a higher voltage level than that of the first counter electrode during a first measurement period (See Liu figure 10A-10B and [0138-0139], the counter and reference electrode has a lower voltage during the measurement period), for causing a first oxidation reaction to occur on the first working electrode having an electrochemical reaction with the chemical reagent and the analyte (See Liu [0048], at least one of the chemical reactions is a electrochemical oxidation or reduction reaction), thereby the first working electrode outputting a first physiological signal (See Liu [0048], reactions transduced to an electrical signal that can be correlated to an amount, concentration, or level of analyte), where the silver halide of the first counter electrode has a first consumption amount corresponding to the first physiological signal (See Liu [0029], the AgCl diminishes); and
 ii. removing the first measurement potential difference to stop the first measurement step (See Liu figure 10A, the measurement potential paused at 2.5 hours), and operating the first physiological signal to output a first physiological parameter (See Liu [0048], reactions transduced to an electrical signal that can be correlated to an amount, concentration, or level of analyte);
 b) performing a first replenishment step (See Liu [0044]), including sub-steps of: 
i. applying a first replenishment potential difference (See Liu [0045]) across the first counter electrode (See Liu figure 6B 704) and one of the first and the second working electrodes (See Liu figure 6B 702 and [0015] and [0064], there may more than one working electrode) 149064346.148Attorney Docket No. 131057-8112.US01PATENTduring a first replenishment period so that the first counter electrode has a higher voltage level than that of the one of the first and the second working electrodes (See Liu [0045], electrical potential applied may be adjusted to provide a suitable amount of Ag conversion), for causing a second oxidation reaction to occur to the silver on the first counter electrode so that the silver halide gains a first replenishment amount corresponding to the first consumption amount (See Liu [0044-0045], AgCl regenerated at a potential of 200mV, also see [0048] at least one of the chemical reactions is an electrochemical oxidation reactions); and
 ii. removing the first replenishment potential difference to stop the first replenishment step (See Liu Figure 10A and 10B, [0140] potential is stopped in order to start measurement period);
 c) performing a second measurement step, including sub-steps of: 
i. applying a second measurement potential difference across one of the first and the second working electrodes (See Liu figure 6B 702 and [0015] and [0064], there may more than one working electrode) and the second counter electrode (See Liu figure 6B 704) so that the one of the first and the second working electrodes has a higher voltage level than that of the second counter electrode during a second measurement period (See Liu figure 10A-10B and [0138-0139], the counter and reference electrode has a lower voltage during the measurement period), for causing the first oxidation reaction to occur on the one of the first and the second working electrodes having the electrochemical reaction with the chemical reagent and the analyte (See Liu [0048], at least one of the chemical reactions is a electrochemical oxidation or reduction reaction), thereby the one of the first and the second working electrodes outputting a second physiological signal (See Liu [0048], reactions transduced to an electrical signal that can be correlated to an amount, concentration, or level of analyte), where the silver halide of the second counter electrode has a second consumption amount corresponding to the second physiological signal (See Liu [0029], the AgCl diminishes); and
 ii. removing the second measurement potential difference to stop the second measurement step (See Liu figure 10A, the measurement potential paused at 2.5 hours), and operating the second physiological signal to output a second physiological parameter (See Liu [0048], reactions transduced to an electrical signal that can be correlated to an amount, concentration, or level of analyte);
 d) performing a second replenishment step, including sub-steps of:
 i. applying a second replenishment potential difference (See Liu [0045]) across the second counter electrode (See Liu figure 6B 704) and the second working electrode (See Liu [0064], there may more than one working electrode) during a second replenishment period so that the second counter electrode has a higher 149064346.149Attorney Docket No. 131057-8112.US01PATENTvoltage level than that of the second working electrodes (See Liu [0045], electrical potential applied may be adjusted to provide a suitable amount of Ag conversion), for causing the second oxidation reaction to occur to the silver on the second counter electrode (See Liu [0048], at least one of the chemical reactions is a electrochemical oxidation or reduction reaction) so that the silver halide gains a second replenishment amount (See Liu [0044], replenishment made when conversion needed); and 
ii. removing the second replenishment potential difference to stop the second replenishment step (See Liu figure 10A, the measurement potential paused at 2.5 hours); and
 e) repeatedly performing steps like the steps, a-b), or c)-d), wherein:
 the silver halide of each counter electrode has an amount maintained in a safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl) so that a next physiological signal and a next physiological parameter obtained in a next measurement step are kept in a specific correlation (See Figure 10A-10B depict specific correlations at specific periods between signal and AgCl available on the sensor).	Regarding claim 2, Liu teaches  wherein each of the first measurement and the second measurement time period has a measurement time having a time value being a constant measurement time value or a variable measurement time value, and each of the first and second replenishment time periods has a replenishment time (See Liu Figure 10A-10B shows 0-3.5 and after 45 are measurement time, see [0045], Liu teaches measurement time periods are dependent on AgCl depletion, also see [0029] measurement periods can range).	Regarding claim 3, Liu teaches wherein each of the first and the second replenishment potential differences has a constant voltage value (See [0044-0045], must be at sufficient level and for a sufficient period), and each of the replenishment times is dynamically adjusted based on a consumption amount of the silver halide during the corresponding measurement time period (See Liu [0044], level of AgCl on a reference electrode of a electrochemical sensor is replenished by applying an electrical potential across the reference electrode and another electrode for a period of time sufficient to convert Ag to AgCl in order to replenish the level of AgCl present on the reference electrode)	Regarding claim 4, Liu teaches wherein each of the first and the second replenishment times has a constant time value (See Liu [0044] and see Figure 10A and 10B can adjust variables in order to hold the other constant and control the replenishment amount within a specific range ), and each of the replenishment potential differences has a value dynamically adjusted based on a consumption amount of the silver during the corresponding measurement time period (See Liu [0044], level of Ag on a reference electrode of a electrochemical sensor is replenished by applying an electrical potential across the reference electrode and another electrode for a period of time sufficient to convert Ag to Ag+ in order to replenish the level on the reference electrode). 
Regarding claim 5, Lui teaches wherein the amount of the silver halide of each counter electrode in the safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl) is maintained by controlling each replenishment amount to be close to or equal to each consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B).	Regarding claim 6, Liu teaches wherein the amount of the silver halide of each counter electrode in the safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl) is maintained by controlling the corresponding replenishment amount to be larger than each consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B).
Regarding claim 7, Liu teaches wherein the amount of the silver halide of each counter electrode in the safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl) is maintained by controlling the corresponding replenishment amount to be smaller than each consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B).
Regarding claim 8, Liu teaches wherein the amount of the silver halide of each counter electrode in the safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl) is maintained by controlling the corresponding replenishment amount to be unequal to each consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B).	Regarding claim 9,  Liu teaches wherein a first content of the silver halide of the first counter electrode at any time is calculated as a first ratio of an amount of the silver halide of the first counter electrode (See Liu [0137], also see [0044] describes process of conversion of silver halide) and a sum of an amount of the silver and the amount of the silver halide of the first counter electrode (See Liu [0137], also see [0044] describes process presence of silver), a second content of the silver halide of the second counter electrode at any time is calculated as a second ratio of an amount of the silver halide of the second counter electrode (See Liu [0137], [0064], can be more than one counter electrode) and a sum of an amount of the silver and the amount of the silver halide of the second counter electrode (See Liu [0137],[0064] can be more than one counter electrode), and each of the first ratio and the second ratio is a value larger than 0 and smaller than 1 (See Liu [0137] 0.4 ratio).	Regarding claim 10, Liu teaches wherein the first measurement period and the second replenishment period are one of the same (See Liu [0029-0030] [0044], measurement periods can be selected ranging from hours to days, see figure 10A-10B also replenish when conversion needed), independent of each other and partially overlapping, and the first replenishment period and the second measurement period are one of the same time, independent of each other and partially overlapping (See Liu [0029-0030] [0044], measurement periods can be selected ranging from hours to days, see figure 10A-10B also replenish when conversion needed, [0064] process can be repeated for more than one electrode). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ackermann et al. (WO2018187237A1).	Regarding claim 11, Liu teaches a method of measuring an analyte using a biosensor for prolonging a usage lifetime of the biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with the analyte in a biofluid (See Liu abstract), the biosensor comprising two working electrodes (See Liu Figure 6B 702 and [0064], there may more than one working electrode) and two counter electrodes disposed on a substrate (See Liu figure 6B 704 and [0015], See Liu [0064], there may more than one counter electrode), each working electrode being at least partially covered by a chemical reagent (See Liu [0036], the first conducting layer 702 is a sensing layer), each counter electrode including an electrode material having a silver and a silver halide (See Liu [0037] counter electrode 704 has a Ag/AgCl conducting layer), each silver halide having an initial amount (See Liu [0037]), the method comprising cyclic steps of:
 applying a measurement voltage (See Lie [0045]) to drive one of the two working electrodes at a measurement period to measure the physiological signal (See Liu Figure 10A-10B), thereby obtaining the physiological parameter (See Liu [0048], output an electrical signal correlated to amount, concentration, or level of analyte), wherein the silver halide of one of the two working electrodes is consumed by a consumption amount (See Liu [0029], the AgCl diminishes also see [0137], the halide dissolves at an average rate of 50 mu.C); 
stopping applying the measurement voltage (See Liu figure 10A , the measurement potential paused at 2.5 hours); and 
applying a replenishment voltage to drive the consumed counter electrode at a replenishment period to replenish the silver halide of a replenishment amount to the consumed counter electrode (See Liu [0044-0014], level of AgCl on a reference electrode of a electrochemical sensor is replenished by applying an electrical potential across the reference electrode and another electrode for a period of time sufficient to convert Ag to AgCl in order to replenish the level of AgCl present on the reference electrode ), wherein: 
whenever the physiological parameter is obtained, within the replenishment period (See [0048], consumption amount is controlled within a range of the initial amount plus or minus a specific value (See Liu [0137]). 	Liu is silent to a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount. Ackermann teaches a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount (See Ackermann [0131], the amount, e.g., mass, volume, density, or another parameter of the AgCl on the electrode is described before and after reaction)
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount like taught by Ackermann to improve Liu’s method by providing a desired range for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).	Regarding claim 12, Ackermann further teaches wherein the guarding value is X, and the X satisfies a condition of: 0<X<100% of the initial amount (See Ackermann [0131]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with teaches wherein the guarding value is X, and the X satisfies a condition of: 0<X<100% of the initial amount like taught by Ackermann to improve Liu’s method by having set conditions to maintain reduction-oxidation reactions between Ag/AgCl, improving the lifetime of the electrodes and provide stable sensing (See Ackermann [0131]). 
	Regarding claim 13, Liu teaches controlling the replenishment amount being close to or equal to the consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B) to maintain an amount of the silver halide in a safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl).
Liu is silent to the guarding value. Ackermann teaches a guarding value (See Ackermann [0131]). It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value like taught by Ackermann to improve Liu’s method by providing a definitive value for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).
Regarding claim 14, Liu teaches controlling the replenishment amount being larger than the consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B) to maintain an amount of the silver halide in a safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl).
Liu is silent to guardian value. Ackermann further teaches a guarding value (See Ackermann [0131]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value like taught by Ackermann to improve Liu’s method by providing a definitive value for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).	Regarding claim 15, Liu teaches controlling the replenishment amount being smaller than the consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B) to maintain an amount of the silver halide in a safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl).
Liu is silent to guardian value. Ackermann further teaches a guarding value (See Ackermann [0131]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value like taught by Ackermann to improve Liu’s method by providing a definitive value for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).
	Regarding claim 16, Liu teaches controlling the replenishment amount being unequal to the consumption amount (See Liu [0044], AgCl is replenished according to consumption dissolved rate, also see [0138] and Figures 10A and 10B) to maintain an amount of the silver halide in a safe storage range (See Liu [0137], describe ranges of renewing Ag/AgCl).
	Liu is silent to guardian value. Ackermann further teaches a guarding value (See Ackermann [0131]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value like taught by Ackermann to improve Liu’s method by providing a definitive value for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).
	Regarding claim 17, Liu teaches wherein each initial amount is calculated as a ratio of an amount of the silver halide of the respective counter electrode and a sum of an amount of the silver and the amount of the silver halide of the respective counter electrode (See Liu [0044], the amount of silver halide that dissolves and is replenished by Ag converting to AgCl, also see [0137]), and the ratio is a value larger than 0 and smaller than 1 (See Liu [0137] 0.4 ratio), and the measurement period is independent of another measurement period (See Liu figure 10A-10B and [0138-0139], the counter and reference electrode measurements can be taken independently during the measurement period).	Regarding claim 18, Liu teaches an implantation micro biosensor with relatively long usage lifetime and relatively small size of counter electrode (See Liu Figure 5B) for measuring a physiological parameter representative of a physiological signal associated with an analyte in a living body (See Liu [0044]), comprising: 	
a substrate (See Liu Figure 6B 701); 
	a chemical reagent (See Liu [0036] [0076], disposed on at least a portion of the first conducting layer 702 is a sensing layer);
	 two working electrodes disposed on the substrate (See Figure 6B 702 also see [0064] can be more than one electrode), wherein each of the working electrodes includes a first signal sensing section at least partially covered by the chemical reagent (See Liu [0036] [0076], disposed on at least a portion of the first conducting layer 702 is a sensing layer), and one of the two working electrodes is driven for an oxidation reaction to measure the physiological signal to obtain the physiological parameter within a specific measurement period (See Liu [0048] , the electrochemical oxidation or reduction reactions on the sensor. These reactions are transduced to an electrical signal, also see figure 10A-10B); and
	 two counter electrodes disposed on the substrate (See Liu Figure 6B 704, Ag/AgCl  reference electrode, can be more than one see [0064]), wherein each of the counter electrodes includes a second signal sensing section having a size and a electrode material having a silver and a silver halide, and the silver halide has an initial amount and is consumed with a consumption amount within the specific measurement period (See Liu [0037] counter electrode 704 has a Ag/AgCl conducting layer, also AgCl dissolves at a rate of 50mc per day [0137]) wherein:
	 whenever the respective physiological parameter is obtained ((See Liu [0048], reactions transduced to an electrical signal that can be correlated to an amount, concentration, or level of analyte), one of the counter electrodes is driven within a replenishment period (See Liu [0044-0045]), thereby the silver halide of a replenishment amount being replenished to the driven counter electrode (See Liu [0044-0045] also see [0138], Figure 10A-10B shows silver chloride is regenerated), consumption amount is controlled within a range of the original amount plus or minus a specific value (See Liu [0137]).
Liu is silent to wherein a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount. Ackermann teaches a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount (See Ackermann [0131], the amount, e.g., mass, volume, density, or another parameter of the AgCl on the electrode is described before and after reaction).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Liu with a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount like taught by Ackermann to improve Liu’s device by providing a desired range for the amount of AgCl to ensure stable sensing and avoid depletion of AgCl which could result in poor signals at the working electrode (See Ackermann [0131]).
	Regarding claim 19, Liu teaches a ratio of an amount of the silver halide and a sum of an amount of the silver and the amount of the silver halide is larger than 0 and smaller than 1 (See Liu [0137] 0.4 ratio), each counter electrode is at least partially covered by the chemical reagent (See Liu para [0079], the sensing layer may also extend over other electrodes), and the measurement period is independent of another measurement period (See Liu figure 10A-10B and [0138-0139], the counter and reference electrode measurements can be taken independently during the measurement period).	Liu is silent to the guardian value is controlled. Ackermann teaches a guarding value being controlled (See Ackermann [0131], the amount, e.g., mass, volume, density, or another parameter of the AgCl on the electrode is described before and after reaction). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Liu with a guardian value which is controlled like taught by Ackermann to provide Liu’s device with a specific value that is able to be controlled and produce desirable results for the conversion of Ag/AgCl in order to increase the lifetime of the electrode (See Ackermann [0131]). 	Regarding claim 20, Liu teaches wherein the size of the two counter electrodes (See Liu figure 6B 704, [0064], there may more than one counter electrode) is so adjusted that the amount of the silver halide is maintained in a safe range (See Liu [0137], describe ranges of renewing Ag/AgCl) and a length of the second signal sensing section is no greater than 6 mm (See Liu [0132], area of 0.1), and any two adjacent measurement periods include a former measurement period and a latter measurement period (See Liu Figure 10A-10B), one of the two working electrodes and one of the two counter 149064346.1SSAttorney Docket No. 131057-8112.US01PATENTelectrodes are driven within the former measurement period (See [0044], the electrochemical reaction is driven by the loss of AgCl over measurement periods), and one of the two working electrodes is driven within the latter measurement period (See [0044], the electrochemical reaction is driven by the loss of AgCl over measurement periods, [0064] there may be more than one electrode performing process [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791